Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered June 14, 2002, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), burglary in the first degree, criminal possession of stolen property in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, the defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). The defense counsel presented a reasonable defense, interposed appropriate objections, and effectively cross-examined witnesses (see People v Mejias, *616278 AD2d 249 [2000]). Unsuccessful trial strategies and tactics do not constitute ineffective assistance of counsel (see People v Henry, 95 NY2d 563 [2000]). Altman, J.P., Krausman, H. Miller and Cozier, JJ., concur.